Citation Nr: 1455634	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  07-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, to include as secondary to service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C. 

2.  Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C. 

3.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath and obstructive sleep apnea (OSA), to include as secondary to service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) from March 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, in the March 2007 rating decision, the RO denied service connection for a genitourinary disability (also claimed as chronic prostatitis, burning urine, bladder discomfort); respiratory system damage (also claimed as shortness of breath); and hypertension.  In the July 2010 rating decision, the RO denied service connection for sleep apnea.   

In November 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In December 2012, September 2013, and May 2014, the Board remanded the appeal for further development.  As will be discussed herein, the Board finds that the agency of original jurisdication (AOJ) substantially complied with the remand orders with regard to the issues on appeal and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran was previously represented by Texas Veterans Commission.  In August 2014, he granted a power-of-attorney in favor of Disabled American Veterans (DAV).  DAV has submitted written argument on his behalf. The Board recognizes the change in representation.

Also, in August 2014, the Veteran submitted a claim for a higher level of compensation due to the need for aid and attendance of another persion.  This issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims. A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prostatitis is not shown to be causally or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C.

2.  Hypertensive vascular disease is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C.

3.  A respiratory disorder, claimed as shortness of breath and OSA is not shown to be causally or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostatitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2014).

2.  The criteria for service connection for hypertensive vascular disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2014).

3.  The criteria for service connection for a respiratory disorder, claimed as shortness of breath and OSA have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claims for service connection adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2014 letter, sent after the March 2007 and July 2010 rating decisions, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for prostatitis, hypertensive vascular disease, and a respiratory disorder as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided such notice with regard to these claims for service connection on a direct and secondary basis.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While this February 2014 notice letter was sent to the Veteran after the initial unfavorable decisions in March 2007 and July 2010, his claims for service connection were readjudicated in April and October 2014 supplemental statements of the case (SSOC).  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  As per the December 2012 Board remand directives, the AOJ requested and associated with the claims file records regarding the Veteran's May 2007 award of disability benefits from the Social Security Administration (SSA).  Additionally, as per the September 2013 and May 2014 Board remand directives, the AOJ obtained and associated additional VA treatment records with the claims file dated through July 2014.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran also offered testimony before undersigned Veterans Law Judge at a Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal, which included claims for service connection for prostatitis, hypertensive vascular disease, and a respiratory disorder.  The Veteran was asked to describe the nature of symptoms, how they began, where he received treatment and whether he had sought treatment for his claimed disabilities. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from VA facilities, the Board remanded the case in December 2012 in order to obtain outstanding records from SSA, outstanding VA treatment records, afford him VA examination, and obtain medical opinions regarding the etiology of his claimed prostatitis, hypertensive vascular disease, and respiratory disorder.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As indicated previously, in December 2012, September 2013, and May 2014, the Board remanded the instant matters for additional development.  Specifically, in December 2012, the AOJ was instructed to obtain outstanding records from SSA, obtain outstanding VA treatment records, afford him VA examinations, and obtain medical opinions regarding the etiology of his claimed prostatitis, hypertensive vascular disease, and respiratory disorder.  Pursuant to the December 2012 remand, outstanding records from SSA and VA were obtained.  Also, the Veteran was afforded VA medical examinations in February 2013 wherein the examiner provided opinions regarding the etiology of the claimed disorders, both in February 2013 and in a June 2013 addendum report.  However, as was noted in the September 2013 remand, the February/June 2013 reports were inadequate and, as such, the Veteran was afforded another VA examination in September 2013.  The case was also remanded for VCAA notice which was accomplished in February 2014.  Unfortunately, the September 2013 examination report was also inadequate and, pursuant to the May 2014 remand, an additional medical opinion was obtained in June 2014.  Therefore, the Board finds that the AOJ has substantially complied with the December 2012, September 2013, and May 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

The Veteran was afforded VA examinations in order to adjudicate his claims for service connection.  In this regard, the Board notes that the June 2014 VA examiner offered etiological opinions as to the claimed disorders and based his conclusions on a review of the record.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding the claims for service connection for prostatitis, hypertensive vascular disease, and a respiratory disorder.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   In this regard, neither prostatitis nor sleep apnea are recognized as a chronic disease subject to presumptive service connection.  Therefore, service connection may not be established by a continuity of symptomatology for these disorders.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran contends that his prostatitis, hypertensive vascular disease, and respiratory disorder are secondary to or aggravated by his service-connected psychiatric disorder, liver cirrhosis, and hepatitis C.  Significantly, the Veteran testified during his November 2012 Board hearing that these disabilities were not present during his military service but are the result of his service-connected psychiatric disorder, liver cirrhosis, and/or hepatitis C.  

Service treatment records are negative for complaints, treatments or diagnoses related to any genitourinary, heart, and or respiratory disorders.  A November 1967 service discharge examination found the Veteran's G-U system, heart, and lungs/chest to be normal.  Significantly, the Veteran had a blood pressure reading of 116/72 at that time.  

Post-service treatment records show a diagnosis of prostatitis as early as July 2005, hypertension as early as 1999, and OSA as early as 2005.  The Veteran submitted a claim for service connection for hepatitis C in March 2006 and, during the course of this claim, contended that he had developed prostatitis, hypertensive vascular disease, and a respiratory disorder as a result of his hepatitis C.  By rating decision dated in January 2013, the RO granted service connection for cirrhosis of the liver and hepatitis C.  

As above, in December 2012, the Board remanded the claims on appeal for additional evidentiary development, to specifically include scheduling the Veteran for a VA examination and opinion.  As to the claimed prostatitis, respiratory disorder (shortness of breath and OSA), and hypertensive vascular disease, the Board directed that a medical opinion be obtained with respect to whether each of the claimed disabilities is related to his service-connected posttraumatic stress disorder (PTSD), hepatitis, or cirrhosis of the liver. 

Pursuant to the December 2012 remand, the Veteran was afforded appropriate VA examinations in February 2013, during which he was diagnosed with prostatitis, OSA, with no evidence of any other respiratory disability, and hypertensive heart disease.  With regard to the hypertensive heart disease, the VA examiner opined that the Veteran's hypertensive heart disease was less likely than not proximately due to, a result of, or aggravated by cirrhosis of the liver and hepatitis C, noting that the Veteran had had uncomplicated essential hypertension which had been well controlled since 1999.  The VA examiner did not, however, address whether the Veteran's hypertensive heart disease was less likely than not proximately due to, a result of, or aggravated by his service-connected psychiatric disorder, as directed by the Board.  In addition, it was not clear if the VA examiner considered all relevant facts before rendering his opinion with respect to the claimed hypertensive vascular disease.  In this regard, while the VA examiner noted that the Veteran has uncomplicated essential hypertension, the record reflected that the Veteran has been diagnosed with portal hypertension, which has been attributed to his cirrhosis of the liver during an April 2012 VA hepatitis C examination.  

As to prostatitis, the February 2013 VA examiner opined that the Veteran's prostatitis was less likely than not proximately due to, a result of, or aggravated by cirrhosis of the liver and hepatitis C, noting that there is no scientifically based medical literature associating cirrhosis of the liver and hepatitis C with chronic prostatitis or benign prostatic hypertrophy.  The VA examiner did not, however, address whether the Veteran's prostatitis is less likely than not proximately due to, a result of, or aggravated by his service-connected psychiatric disorder, as directed by the Board. 

As to the etiology of the Veteran's OSA, the February 2013 VA examiner also opined that the disability was less likely as not incurred in or aggravated by an injury, event, or illness in service, and he provided a negative nexus opinion with respect to secondary service connection, noting that PTSD, cirrhosis, and hepatitis disabilities do not cause upper airway obstruction during sleep.  The VA examiner did not, however, address whether the Veteran's OSA is likely aggravated by his service-connected disabilities, as directed by the Board. 

As such, the Board remanded these claims again in September 2013 for additional medical opinions.  Such opinions were obtained in September 2013.  Unfortunately, as was noted in the May 2014 Board remand, there were some discrepancies in the Board's September 2013 remand between the body of the remand order and in the remand directives, such that the September 2013 addendum opinions obtained did not sufficiently address the questions intended by the Board.  

With respect to the Veteran's hypertensive heart disease, the September 2013 VA examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  As a rationale for this opinion, the September 2013 VA examiner wrote that the Veteran was diagnosed with hypertension in November 1999; was diagnosed with portal hypertension secondary to cirrhosis of the lover in January 2008/April 2012; underwent EGD in June 2006 which noted G1 Esophageal Varices Mild Portal hypertension; and underwent EGD again in February 2009 which noted Grade 1 Esophageal varices grade 2 Portal hypertension.  The examiner noted that a review of his blood pressure readings since follow up examinations at the VA primary care were all within normal.  As such, his service-connected psychiatric disability had "obviously" not caused an elevation or aggravated a blood pressure.  However, as noted in the May 2014 Board remand, the Board intended to ascertain from the VA examiner whether the evidence showing portal hypertension due to cirrhosis of the liver supports a finding that the Veteran's claimed hypertensive vascular disease is proximately due to, a result of, or aggravated by his service-connected cirrhosis of the liver and hepatitis C.  However, the examiner did not provide an opinion on this question.

Regarding prostatitis, the VA examiner was asked to address whether the Veteran's prostatitis is less likely than not proximately due to, a result of, or aggravated by his service-connected psychiatric disorder.  The September 2013 VA examiner found that the Veteran's prostatitis was less likely than not due to the Veteran's "service-connected condition," noting that the Veteran's last four urinalysis tests and last PSA test were normal, and then adding: "He is on Tamsulosin for BPH, no history or urinary infection. BPH, or malignant changes of the prostate increases with age. No treatment and diagnosis for prostatitis or BPH in the service and many years after service."  The Board found this opinion somewhat lacking, as the examiner did not fully articulate why such precluded a relationship between the Veteran's prostatitis and his service-connected psychiatric disorder.  Moreover, the VA examiner did not provide an opinion with respect to aggravation.  

Regarding the Veteran's OSA, the September 2013 VA examiner opined that the condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The rationale for this opinion was that there was no known mechanism that a psychiatric condition may cause an upper respiratory crowding or narrowing of the oropharynx causing to easily occlude the upper airways during sleep resulting in apnea, and this is the primary mechanism causing Sleep Apnea in individuals who had progressively increased neck circumference and body mass index causing crowding of the upper airways.  However, as noted in the May 2014 Board remand, the Board intended that the VA examiner address whether the Veteran's OSA is likely aggravated by his service-connected psychiatric disorder, liver cirrhosis and hepatitis C.  However, the September 2013 VA examiner did not provide an opinion on aggravation, and instead provided a negative nexus opinion with respect to secondary service connection and the Veteran's psychiatric condition.

Pursuant to the May 2014 Board remand, additional medical opinion was obtained in June 2014.  With regard to hypertensive vascular disease, the June 2014 VA examiner wrote that the condition was less likely than not (less than 50 percent
probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this opinion was that the Veteran's essential hypertension was diagnosed before his cirrhosis.  Specifically, essential hypertension was diagnosed in November 1999 and cirrhosis was diagnosed in 2005.  While the Veteran's portal hypertension was diagnosed in June 2006 by EGD (esophagogastroduodenoscopy), the examiner noted that a review of the Veteran's blood pressure readings in his VA medical records was normal.  As such, the examiner opined that the Veteran's hypertension/hypertensive heart disease was not proximately due to the result of his service-connected cirrhosis of the liver.  

The examiner also opined that it was less likely as not that his hypertensive heart disease was aggravated by his service-connected cirrhosis of the liver or hepatitis C.  The rationale for this opinion was that while the Veteran had a diagnosis of portal hypertension, blood pressure readings reviewed in the VHA medical record were normal.  There were no elevations, no hypertensive crises, and no aggravation or evidence of elevation of blood pressure.  Chest X-rays (CXRs) in November 2011 and January 2012 revealed normal heart size and clear lungs.  Furthermore, electrocardiograms (EKGs) dated in October 2009, August 2011, and June 2012 show normal sinus rhythm with no significant change, 67 beats per minute (BPM).  According to the June 2014 VA examiner, the persistent normal blood pressure, CXR of normal Heart size, and EKG's of persistent normal sinus rhythm with no significant change are clear indications of absence of aggravation and the cirrhosis of the liver or hepatitis C has not caused any change or alteration in blood pressure towards an increase.  As such, the June 2014 VA examiner opined that the Veteran's hypertensive heart disease was less likely as not proximately due to the result of his service-connected cirrhosis of the liver or hepatitis C and
his hypertensive heart disease was less likely as not aggravated by his service-connected cirrhosis of the liver or hepatitis C.

With regard to OSA, the June 2014 VA examiner wrote the Veteran's OSA is less likely as not proximately due to or the result of his service-connected psychiatric disorder, cirrhosis of the liver or hepatitis C.  The rationale for this opinion was that OSA was a disorder where theres apnea and hypopnea and caused by the airway
being sucked closed on inspiration during sleep.  These patients have narrow upper
airways already during wakefulness, but when they are awake their airway dilating
muscles have higher than normal activity, which ensures airway patency.  However
when they are asleep, muscle tone falls and the airway narrows, snoring may
commence before the airway occludes, and apnea results.  (Reference; Harrisons
Principles of Internal Medicine).  These are structural changes or inherent
anatomical part of the body of which are not caused by a psychiatric disorder,
cirrhosis of the liver or hepatitis C.  

With regard to prostatitis, the June 2014 VA examiner wrote that Veteran's prostatitis was less likely as not proximately due to or caused by his service-connected psychiatric disability nor was his prostatitis aggravated by his service-connected psychiatric disability.  The rationale for this opinion was that prostatitis was a term used for various inflammatory conditions affecting the prostate, including acute and chronic infections with specific bacteria, and more commonly instances in which signs and symptoms of prostate inflammation are present but no specific organisms can be detected.  (Reference; Harrison's Textbook of Internal Medicine). There was no evidence that the Veterans' psychiatric disability, cirrhosis of the liver, or hepatitis C had caused an infection or inflammation of the prostate.

The Board has first considered whether service connection is warranted on a presumptive basis for the claimed hypertensive vascular disease.  However, the clinical evidence of record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his active duty service discharge in December 1967.  In this regard, the Veteran's service treatment records are negative for such disease and, the Veteran does not contend that he was diagnosed with hypertension until 1999, approximately 32 years after service.  As such, presumptive service connection for hypertensive vascular based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 3.309.   

Also, the Board notes that, as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides coincident with such service; however, neither prostatitis, hypertensive vascular disease, nor sleep apnea are diseases presumptive to herbicide exposure. 38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203  (August 31, 2010).  Service connection via this route is not available to the Veteran.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for prostatitis, hypertensive vascular disease, and a respiratory disorder.  In this regard, the Board places great probative weight on the February 2013, September 2013, and June 2014 VA examiner's opinions which, collectively, show that the Veteran's disabilities are not secondary to or aggravated by his service-connected psychiatric disorder, liver cirrhosis and hepatitis C.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There are no contrary medical opinions of record.  Accordingly, as the probative evidence of record demonstrates that the current prostatitis, hypertensive vascular disease, and a respiratory disorder are not related to service, service connection is not warranted.

The Board notes that the Veteran has generally contended that his prostatitis, hypertensive vascular disease, and a respiratory disorder are related to his service-connected psychiatric disorder, liver cirrhosis and hepatitis C.  The Veteran is competent to describe his current and past symptoms.  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's prostatitis, hypertensive vascular disease, and a respiratory disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his purported symptoms of prostatitis, hypertensive vascular disease, and a respiratory disorder, the Board accords such statements regarding the etiology of such disorders no probative value as he is not competent to opine on such a complex medical question, and he has not provided any medical evidence to the contrary. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of prostatitis, hypertensive vascular disease, and a respiratory disorder requires the interpretation of results found on physical examination and knowledge of these systems.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his prostatitis, hypertensive vascular disease, and a respiratory disorder and his service-connected psychiatric disorder, liver cirrhosis and hepatitis C, again without advancing any medical evidence to that makes such a connection.  In contrast, the February 2013, September 2013, and June 2014 VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's contention of secondary service connection as well as aggravation.  Therefore, the Board accords greater probative weight to the VA examiners' opinions. 

The Board notes that the analysis above pertains only to secondary service connection.  While no medical opinion has been obtained regarding whether the Veteran's prostatitis, hypertensive vascular disease, and/or a respiratory disorder are related to his military service on a direct basis, as above, the Veteran's service treatment records are negative for such disorders, the disorders did not manifest for many years after service, and the Veteran does not even contend that these disorders are related to his military service on a direct basis.  Therefore, the Board finds that prostatitis, hypertensive vascular disease, and/or a respiratory disorder are not shown to be causally or etiologically related to any disease, injury, or incident during service and/or service-connected psychiatric disorder, liver cirrhosis and hepatitis C.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for prostatitis, hypertensive vascular disease, and/or a respiratory disorder.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


	ORDER	

Service connection for prostatitis, to include as secondary to service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C, is denied. 

Service connection for hypertensive vascular disease, to include as secondary to service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C, is denied. 

Service connection for a respiratory disorder, claimed as shortness of breath and obstructive sleep apnea (OSA), to include as secondary to service-connected psychiatric disorder, liver cirrhosis and/or hepatitis C, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


